209 Ga. 455 (1953)
74 S.E.2d 6
BOYD
v.
BOYD.
18033.
Supreme Court of Georgia.
Submitted November 13, 1952.
Decided January 12, 1953.
Thomas J. Espy Jr., for plaintiff in error. Bobby Lee Cook, contra.
ATKINSON, Presiding Justice.
Compliance with the rule of practice and procedure (Ga. L. 1946, pp. 726, 735; Code, Ann. Supp., §§ 6-908.1, 6-909), requiring reasonable notice to the defendant in error or his counsel of the intention to present a bill of exceptions to the trial judge for *456 certification, or an acknowledgment on the bill of exceptions that counsel for the defendant in error approves the bill of exceptions as correct and complete as to the averments of fact therein, and that "the privilege of being heard on the question of whether or not the bill of exceptions as tendered is correct and complete, is waived," will not dispense with the necessity of serving the defendant in error with a copy of the bill of exceptions after it is certified as required by Code § 6-911, where there is no acknowledgment or waiver of such service. There being no acknowledgment of service, or waiver, of the bill of exceptions in this case, after certification by the trial judge, this court has no jurisdiction, and the writ of error must be dismissed. Branham v. Branham, 209 Ga. 373 (72 S.E. 2d, 713), and cases cited.
Writ of error dismissed. All the Justices concur.